DETAILED ACTION
Claims 1-2, 14-15 and 26-32 are pending.
Claim 26-32 is withdrawn.
Claims 1-2 and 14-15 is examined herewith.
Applicants response filed 11/09/2020 has been received and entered in the application.
In the restriction dated 9/16/2016, applicant elected Group I (instant claims 1-9 and 11-12) which was the composition claims.  The method of producing was not elected. Therefore, instant claim 26-30 is withdrawn as being part of originally presented Group II (method of producing/process for preparing). Additionally, the method of reducing pill burden has not been presented at all, therefore claims 30-32 is withdrawn by original presentation.


Action Summary
Claims 1-2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) both are of record and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) is maintained with modification due to applicants amendment of claims.
s 14-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 700,645) both are of record and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) as applied to claim 1-2  above, and further in view of Parthasarashi (EP 2568810) is maintained with modifications to included newly added claims is maintained with modifications due to applicants amendment of claims.
Claims 14-17, 19, 22-23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) as applied to claim 1-2 above, and further in view of Parthasarashi (EP 2568810) all are of record is modifyed due to applicants cancellation and amendment of claims.
Claims 18-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants cancellation of claims 18-25.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) both are of record and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) as applied to claim 1-2 14-17-19, 22-.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) both are of record and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) as applied to claim 1-2 14-17-19, 22-23 above and in further view of Karmarkar (Effect of Ceolus KG-802 on the dissolutionrate of fenofibrate liquisolid tablets:  Preformulation and formulation development studies, Drugs Discoveries & Therapeutics, 2010, 4(6), pages 493-498) all are of record is withdrawn due to applicants cancellation of claims.
Claims 24-25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) both are of record and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) and Parthasarashi (EP 2568810) as applied to claim 1-2 14-17-19, 22-23 above and in further view of Van Der Geest (U.S. Publication 2005/0119338)(hereinafter Geest) is withdrawn due to applicant cancellation of claims.


Response to Arguments

Applicants arguments again with regards to Curtis is moot since Curtis is not presented in the instant rejections.
Applicants again argue that Vermeerch does not even refer to “pill burden” a problem.  This argument have been fully considered but has not been found persuasive.  The instant claims are not drawn to a “pill burden” nor a method of resolving said pill burden.  Rather the instant claims are drawn to a compositions.
Applicants argue that using granulation to increase the amount of darunavir in the tablet while decreasing overall pill burden would not have been obvious choice to one of ordinary skills in the art given that such a low amount of excipients was permitted in the granulation in order to keep to overall tablet size low.  This argument has been fully considered but has not been found persuasive.  The instant claims are drawn to the composition and not the method of process/preparing.  Thus, the limitation of the reasoning why one would choice to one of ordinary skills in the art given that such a low amount of excipients was permitted in the granulation in order to keep to overall tablet size low does not further limit the composition claims.
Applicants argue that surprisingly granulates consisting of between about 95% and 99.9% of darnunavir, hypromellose and any residual granulation water (Table 3’s 800 mg of darunavir, while still maintaining dosage form integrity.  This argument has been fully considered but has not been found persuasive.  First, application Table 3, formulation  A, B and C only recites 69.38%, 72%27% and  72.27 % respectively of darunavir, which is not 95%-99.9% of darunavir.  Second, Vermeersch teaches four dosage forms of 400 mg BID, 800 mg TID (example 24).  Vermeersch teaches that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Additionally, since applicant are asserting unexpected results (e.g. surprising), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection 

Applicant's remarks constitute an analysis of the cited art individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please see In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

New Rejection
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "about" in claim 1 and 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much is “about 95% to about 99.9% of darunavir.



Previous Rejection with Modifications
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) all are of record.

W discloses that granulation technology has been an integral part of the pharmaceutical industry for many years. Wet and dry granulation processes provide   important characteristics to the finished dosage form. These characteristics include better product flow on tablet presses and capsule-filling equipment, better compressibility and overall improved tablet physical characteristics, uniform drug content within the dosage form (page 2, right paragraph, and first paragraph).  DOW discloses that there are four granulation technologies in common use.  Three of the technologies—low shear, high shear, and fluid bed—are considered to be “wet” processes because size enlargement usually begins with the addition of water or a binder solution to a powder mass under agitated conditions (page 2, left column, first paragraph).  DOW discloses that the recommended as granulation binders include hypromellose E5P LV and hypromellose E15Premium LV (page 3, right column). While the prior art does not specifically teach Hypromellose 2910 15 mPa.s, Table 1 of the instant specification is evidenced that Hypromellose E15 Premium LV is the reference name for Hypromellose 2910 15 mPa.s. According to Dow II, the hypromelllose E15 LV Premium contains 12-18 mPa.s (Table 1). Therefore, the hypromelllose E15 LV Premium of the prior art containing 12-18 mPa.s encompasses the Hypromellose 2910 15 mPa.s (aka Methocell E15LV premium 15mPa.s). 
DOW does not disclose darunavir.
Vermeersch a composition comprising an ethanolate solvate of the compound (3R,3aS,6aR)-hexahydrofuro[2,3-b]furan-3-yl(1S,2R)-3-[[(4-aminophenyl)sul- fonyl](isobutyl)amino]-1-benzyl-2-hydroxypropylcarbamate (darunavir) with residual water (example 6), in which the ratio of compound to ethanol is about 1:1, and an inert 
It would have been obvious to one of ordinary skill in the art to employ darunavir ethanolate with hypromellose (HPMC) as disclosed by Vermeersch.  One would have been motivated to employ darunavir ethanolate with hypromellose (HPMC) because it is well known in the art that hypromellose is a recommended binder as granulation binders as well that wet and dry granulation processes provide important characteristics to the finished dosage form. These characteristics include better product flow on tablet presses and capsule-filling equipment, better compressibility and overall improved tablet physical characteristics, uniform drug content within the dosage form as disclosed by DOW with a reasonable expectation of success.
	With regards to the limitation of “and any residual water from the granulation” appear to incorporate the process of preparing into the composition claims which do not further limit said composition claims. With respect to “and any residual water from the In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  
	
With regards to the concentration of darunaivr of about 800 mg of free form or 95% to about 99.9% of darunavir, in looking to the instant specification of the definition of free form darunavir, on page 5, lines 25-30 recite that the term “free -form equivalent refers to that quantity of darunavir wherether presented in free form (or base form), or as salt or solvate, that corresponds to a given quantity of free form darunavir.  For example, 650 mg of darunavir monethanolate corresponds to 600 mg of free-form equivalent darunavir”.  Taken this definition of free form equivalent, 800 mg BID = 1600 mg of darunavir administered daily as described by Vermeersch would result in 800 mg daily dosage of free-form equivalent per tablet.  Thus, it would have been obvious to one of ordinary skills in the art to optimize the free-form equivalent of darunavir in the tablet with a reasonable expectation of success.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of darunavir provided in the composition, according to the guidance provided by Vermeersch, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DOW (Methocel as a Granulation Binding Agent for Immediate-Release Tablet and Capsule Products, 2003, pages 1-16), Vermeersch (U.S. Patent 7,700,645) and DOW (METHOCEL Cellulose Ethers in Aqueous Systems for Tablet Coating, 2002, pages 1-32) (hereinafter DOW II) as applied to claim 1-2 above, and further in view of Parthasarashi (EP 2568810) all are of record.
DOW, Vermeersch as cited above.
Neither of the cited art disclose particle size.
Parthasarashi teaches a tablet comprising darunavir having a d90 particle size in the range of about 150 µm to 250 µm (claim 1).  Parthasarashi teaches that the excipients are selected from diluents, binders, disintegrates and lubricants (claim 5).  Parthasarashi teaches that the disintegrate is crospovidone (claim 10).  Parthasarashi teaches that the lubricant is magnesium stearate (claim 12).  Parthasarashi teaches 600 mg of darunavir, 37.50 of crospovidone and 3.75 of magnesium stearate (see examples).  Parthasarashi teaches that direct compression process includes blending amorphous darunavir with the excipient (s), lubrication and followed by compression (paragraph 0026).  

With regards to the concentration of the lubricant and disintegrant as disclosed in instant claim 3, taken the dosage of darunavir (600 mg) crospovidone (37.5 mg) and magnesium stearate (3.75 mg) of Parthasarash, the total weight of the tablet is 1275 mg. Therefore taking 37.5/1275 = 0.29% (3%) of crospovidone, 3.75/1275 = 0.029% (.3%) of magnesium stearate and 600/1275 = 0.47% (47%).  Therefore, the concentration of darunavir, crospovidone and magnesium stearate: the starting point is 37.5/1275 = 0.29% (3%) of crospovidone, 3.75/1275 = 0.029% (.3%) of magnesium stearate and 600/1275 =  0.47% (47%) in the cited art by weight.  It would have been obvious to use the starting points of 37.5/1275 = 0.29% (3%) of crospovidone, 3.75/1275 = 0.029% (.3%) of magnesium stearate and 600/1275 =  0.47% (47%) as disclosed by Parthasarash and optimize this amount for direct compression tablet with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion

Claims 1-2, 14-15 is rejected.

No claims are allowed.



Communication



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.